DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant amendment filed on September 28, 2020, in which claims 1-20 are presented for examination.
3.	Claims 1-20 are pending in this application, of which claims 1, 9, and 17 are in independent form.
4.	Claims 1-9, 11-17, and 19-20 are amended.
Response to Arguments
5.	Applicant's arguments filed on 09/28/2020 have been fully considered but they are not persuasive.
6.	Applicant’s argue, “Moreover, the Office Action does not provide a citation to either reference to support the assertion that combining Marson with Pattabhi would have been obvious. Overall, the Office Action has provided nothing more than a threadbare assertion of obviousness. Such a rational is clearly an example of a “mere conclusory statement” lacking any “rational underpinning” as forbidden by KSR.” 
	The remarks of September 28, 2020 have been fully considered.  However, the rejection of claim 1 under 35 U.S.C. § 103 as unpatentable over Marson in view of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

7.	Regarding the double patenting rejection of claims…evaluated in light of the amended claims.
 	The non-statutory double patenting rejection of claims 1, 9, and 17 as cited in the previous Office action have been withdrawn as these claims are no longer identical to the patented claims previously indicated. As a result, the non-statutory double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Marson US 2011/0004622 A1 in view of  Pattabhi et al. U.S. 2014/0067867 A1 (hereinafter Pattabhi) further in view of Adjei-Banin et al. U.S. 2013/0268567 A1 (hereinafter Adjei-Banin).
Regarding claim 1, Marson discloses a method for improved data ingestion in a relational database management system, the method comprising:           ingesting, by data ingestion circuitry and using a set of standardized plumbing fields comprising descriptive fields (Marson [0248] where DQT (Data Quality Tracking) data describe qualities and attributes of the data as well as the workings and efficiency 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a method, wherein the at least one descriptive field comprises the stage table primary key field (Marson [0164] where key assignment performed in the staging table), the source primary key field (Marson [0187] in order to successfully integrate asset data from multiple data source a table created. The tables includes: See [01881-0198]) or the source attribute field (Marson [0039] where source attributes and other records described).

Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a method, wherein the descriptive fields further comprises: a data source name field, a data source data set name field, and a source delete flag (Marson [0086-0089] where multiple data fields inserted from source to target table). 

Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a method, further comprising:            in an instance in which the particular record corresponds to a preexisting record (Marson [0251] where the association rule determine the record was new or preexisting;             determining whether the particular record has not been deleted in its corresponding data source,           in an instance in which the particular record has not been deleted; 	determining whether the particular record is different than the preexisting record (Marson [0376] e.g., “Association is also used to create the IDs that are the PKs and FKs for the final target tables. Some association actions create (and associate) new records where they are needed. Association is invoked on data that is already in the staging tables”), and 
Regarding claim 7, the rejection of claim 6 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a method, further comprising:          comparing a source attribute field of the particular record to a source attribute field of the preexisting record (Marson [0274] where the system comparing or matching a source attribute fields with exiting records);          in an instance in which the source attribute field of the particular record matches the source attribute field of the preexisting record (Marson [0274] e.g. “the system first tries to find any matches between, say, source 1 and 2 by matching on Asset Name, Asset Tag and Serial Number. Any assets with matches on all three attributes will be assigned the same Asset ID in both sources”):            comparing a stage table primary key field of the particular record to a stage table 
Regarding claim 8, the rejection of claim 1 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a method, further 
Regarding claim 9, Marson discloses an apparatus for improved data ingestion in a relational database management system, the apparatus comprising at least one processor and at least one memory storing computer-executable instructions, that, when executed by the at least one processor, cause the apparatus to:  	ingest, using a set of standardized plumbing fields (Marson [0248] where DQT (Data Quality Tracking) data describe qualities and attributes of the data as well as the workings and efficiency of the integration process. See (Marson [0229]). According the applicant written description, the standardized plumbing fields tracks changes in the record over time [0042]). The DQT of Marson does similar action. For instance ([Figure 10] table 1 tracks data records) including a stage table primary key field (Marson [0164] where key assignment performed in the staging table) comprising descriptive fields 
            The combination of Marson and Pattabhi does not exclusively disclose     	determining whether the particular record corresponds to any preexisting record of a plurality of preexisting records in the one or more stage tables based on:  		a hash of at least one descriptive field of the particular record, wherein the hash of the at least one descriptive field of the particular record uniquely identifies the particular record, and  		a plurality of hashes of the at least one descriptive field for each preexisting record of the plurality of preexisting records, wherein each hash of the plurality of hashes uniquely identifies one preexisting record of the plurality of preexisting records. 	However, Adjei-Banin discloses determining whether the particular record corresponds to any preexisting record of a plurality of preexisting records in the one or more stage tables (Adjei-Banin [0083] and [0091] where two records, the incoming data record and the corresponding record in the target table compared (i.e., particular record corresponding with preexisting record) with based on:  	a hash of at least one descriptive field of the particular record, wherein the hash of the at least one descriptive field of the particular record uniquely identifies the 
 
Regarding claim 10, the rejection of claim 9 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses and apparatus, wherein the computer-executable instructions, when executed by the apparatus, further cause the 
Regarding claim 11, the rejection of claim 9 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses and apparatus, wherein the at least one descriptive field comprises the stage table primary key field, the source primary key field, or the source attribute field (Marson [0164] where key assignment performed in the staging table), the source primary key field (Marson [0187] in order to successfully integrate asset data from multiple data source a table created. The tables includes: See [01881-0198]) or the source attribute field (Marson [0039] where source attributes and other records described).


Regarding claim 13, the rejection of claim 12 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses and apparatus, wherein the set of descriptive fields further comprise at least one of an expiry timestamp field (Sarferaz [0066] and [0079]-[0078] wherein the validity information indicates the expiration time, e.g., “…data that was valid at a certain point in time by filtering the data based on the valid from and valid to information.“) and a natural key field (Sarferaz [0070] e.g., “…implement the insert-only regarding the shadow table 315 with the history data: point representation, which stores only the delta of the new tuple to the old one with a single timestamp, and interval representation”).
Regarding claim 14, the rejection of claim 9 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses and apparatus, wherein the computer-executable instructions, when executed by the apparatus, cause the apparatus to:             in an instance in which the particular record corresponds to a preexisting record 

Regarding claim 16, the rejection of claim 9 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses and apparatus, wherein the computer executable instructions, when executed by the apparatus, further cause the apparatus to:              ingest, using the standardized plumbing fields, one or more additional records from the plurality of data sources into the one or more stage tables in the persistent staging layer (Pattabhi [0090]-[0091] and [0096], [0100] wherein the persistent staging layer utilized to populate data record, “…populate the rows selected by the subset clause into a persistent intermediate result staging area (e.g., a temporary table, a shadow table, etc.)”); and             update the data integration layer based on ingested one or more additional 
Regarding claim 17, Marson a computer program product comprising at least one non-transitory computer-readable storage medium for improved data ingestion in a relational database management system, the at least one non-transitory computer-readable storage medium storing computer-executable instructions that, when executed, cause an apparatus to:            ingest, using a set of standardized plumbing fields comprising descriptive fields (Marson [0248] where DQT (Data Quality Tracking) data describe qualities and attributes of the data as well as the workings and efficiency of the integration process. See (Marson [0229]). According the applicant written description, the standardized plumbing fields tracks changes in the record over time [0042]). The DQT of Marson does similar action. For instance ([Figure 10] table 1 tracks data records) including a stage table primary key field (Marson [0164] where key assignment performed in the staging table), a source primary key field, and a source attribute field, one or more records from a plurality of data sources into one or more stage tables in a staging layer, wherein each of the one or more stage tables corresponds to one of the plurality of data sources, and wherein the one or more records are ingested into the one or more stage tables in the persistent staging layer without regard to respective requirements of each of the data model each data source of the plurality of data sources adhering to a respective data model (Marson [0050] where the system allow and provide configurable data integration framework (examiner equated this with data model). The integration framework allow organization to manipulate data in various ways. See also [0056] & 
 	However, Pattabhi discloses into one or more stage tables in a persistent staging layer, wherein each of the plurality of data sources (Pattabhi [0090]-[0091] and [0096], [0100] wherein the persistent staging layer utilized to populate data record, “…populate the rows selected by the subset clause into a persistent intermediate result staging area (e.g., a temporary table, a shadow table, etc.)”) and wherein a given record of the one or more records corresponding to a particular data source is ingested into the persistent staging layer (Pattabhi [0096]-[0098] where records inserted in the persistent staging layer).

 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed to modify the gathering and organizing information pertaining to an entity as taught by Marson with referentially complete data subsetting using relational databases as taught by Pattabhi. The motivation to combine is in order the gathering and organizing data pertaining to entity. By doing so allow near real time access to accurate information about information technology resources. 
 	The combination of Marson and Pattabhi does not exclusively disclose     	determining whether the particular record corresponds to any preexisting record of a plurality of preexisting records in the one or more stage tables based on:  		a hash of at least one descriptive field of the particular record, wherein the hash of the at least one descriptive field of the particular record uniquely identifies the particular record, and  		a plurality of hashes of the at least one descriptive field for each preexisting record of the plurality of preexisting records, wherein each hash of the plurality of hashes uniquely identifies one preexisting record of the plurality of preexisting records. 	However, Adjei-Banin discloses determining whether the particular record corresponds to any preexisting record of a plurality of preexisting records in the one or 

Regarding claim 18, the rejection of claim 17 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a computer program product, wherein the computer-executable instructions, when executed, further cause the apparatus to:           process a query requesting information for retrieval (Marson [0403] where queries and subqueries from multiple clients are processed);           identify, using the data integration layer and a subset of the one or more stage tables, data corresponding to the information for retrieval (Marson [0164] e.g., “Unique assets identified by common fields are assigned key values and customer-specific logic is applied to the staging tables. At the end of this section of the process, the one or more asset records from one or more sources will be linked by common, system-generated asset IDs”); and           output the identified data (Marson [See Table [0396-0397] where the consolidation process output displayed). 
Regarding claim 19, the rejection of claim 17 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a computer program product, wherein the at least on descriptive field comprises the stage table primary key field, the source primary key field, or the source attribute field (Marson [0164] where key 
           Regarding claim 20, the rejection of claim 17 is hereby incorporated by reference combination of Marson, Pattabhi, and Adjei-Banin discloses a computer program product, wherein the computer-executable instructions, when executed, further cause the apparatus to:            in an instance in which the particular record corresponds to a preexisting record (Marson [0251] where the association rule determine the record was new or preexisting):           determine whether the particular record has not been deleted in its corresponding data source (Marson [0376] e.g., “Association is also used to create the IDs that are the PKs and FKs for the final target tables. Some association actions create (and associate) new records where they are needed. Association is invoked on data that is already in the staging tables”),            in an instance in which the particular record has not been deleted (Marson [0250] e.g., “2) Source Count--(numeric value)--This is the number of sources that were associated and consolidated for a particular record. For example, if data about a particular asset is found in 3 sources (from association), then the source count for the consolidated record is "3”):            determine whether the particular record is different than the preexisting record . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145